                       UNITED STATES DISTRICT COURT FOR
                      THE SOUTHERN DISTRICT OF NEW YORK



JULIA RAMSAY-NOBLES, individually and as                    Case No. 16-cv-05778 (CM)(BCM)
Administratrix of the Estate of Karl Taylor,
Deceased,

                            Plaintiff                      · mfl&MlJ ORDER VACATING
                                                                T OF HABEAS CORPUS
       - against -                                          AD TESTIFICANDUM

WILLIAM KEYSER et al.,

                            Defendants


TO:            MICHAEL CAPRA, SUPERINTENDENT of SING SING Correctional Facility,
               OSSINING, New York, or their Assistant; and the DEPARTMENT OF
               CORRECTIONAL SERVICES of the State ofNew York;

               RALPH SOZIO, UNITED STATES MARSHAL for the Southern District of New
               York, United States Courthouse, New York,. New York, or his Assistant; and

               JAMES PETRUCCI, Warden of the Metropolitan Correctional Center, New
               York, New York, or his Assistant.

GREETINGS:

               Plaintiff no longer intends to call inmate STACY LIGGAN (DIN No. 05-A-4273)

to testify in the trial of this matter. THEREFORE, IT IS HEREBY ORDERED that the Court's

previously issued Writ ofHabeas Corpus Ad Testificandum dated January 15, 2020 is

VACATED as moot and the    transfer of STACY LIGG ,:~ no lonr7ec;••.ary.
Dated: 0l!)Jl2020                                     vllCt/
                                                 .......
                                                                /_,I?;\__
                                                 Hon. Colleen McMahon
                                                 ChiefU.S.D.J.
